It is the obligation of the appellant to assemble a proper record on appeal (see Family Ct Act § 1118; CELR 5525 [a]; Matter of Remy v Mitchell, 60 AD3d 860 [2009]). The failure to provide necessary transcripts inhibits the Court’s ability to render an informed decision on the merits of the appeal (see Matter of *662Rudick v Rudick, 16 AD3d 514 [2005]). In this case, the full record of the proceedings in the Family Court has not been transcribed (see Matter of Davis v Pegues, 266 AD2d 288 [1999]; Matter of Baiko v Baiko, 141 AD2d 635 [1988]).
This appeal must be dismissed, as the papers provided were patently insufficient for the purpose of reviewing the issues the father has raised (see Matter of Remy v Mitchell, 60 AD3d at 860; Matter of Zullo v Hom, 22 AD3d 675, 676 [2005]; Matter of Rudick v Rudick, 16 AD3d at 514). Rivera, J.E, Leventhal, Belen and Roman, JJ., concur.